Citation Nr: 1421152	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.W., a nurse.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in March 2014.  The transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

 Resolving all doubt in favor of the Veteran, asthma is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for asthma.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran, who was discharged from service by reason of "medical deficiency," has been diagnosed with asthma, chronic obstructive pulmonary disease (COPD), and acute bronchitis.  He has asserted that his asthma had onset during service, that the medical deficiency that resulted in his discharge was asthma, and that, following service, he used an over-the-counter inhaler to treat his asthma until this medication stopped being sold over-the-counter in approximately 2006, which is when he first sought treatment from VA.

As it happens, the Veteran's contention that he developed and was treated for asthma during service cannot be corroborated by his STRs, as an April 2010 VA Formal Finding establishes that these records are unavailable.  There is also a dearth of postservice evidence concerning his treatment for asthma until 2006.  With regard to his treatment, the Veteran and his representative have implied that due to the over-the-counter availability of the Veteran's inhaler until 2006, there is no medical evidence of record concerning the Veteran's treatment for asthma until he began to receive VA treatment at that time.  The VA clinician who examined the Veteran in December 2013 concluded that it is not at least as likely as not that the Veteran's asthma had onset during active service, noting that there is no evidence of treatment for any pulmonary condition for the period following service until 2006 and that non-VA treatment records dated 1995 through 2005 are negative for respiratory complaints or treatment, but document treatment for multiple medical problems other than asthma.  The examiner opined that if the Veteran sought care for multiple medical conditions, it is likely that he would have sought care for pulmonary symptoms that he reported occur daily.  
 
With regard to the examiner's opinion, the Board notes that review of the non-VA treatment records in question reveals that the Veteran was treated for bronchitis and wheezing in March 1996 and was diagnosed with mild COPD in December 1999, which contradicts the factual premise of the examiner's opinion.  Thus, the Board assigns little probative value to this opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Board acknowledges that the record lacks regular reports of the Veteran's postservice treatment for respiratory conditions before 2006.  However, given the former over-the-counter availability of the Veteran's asthma medication, the Board finds that it is possible that the Veteran self-treated and controlled his asthma over an extended period of time without having to seek professional treatment.  The Veteran attended his March 2014 hearing with M.W., a nurse, who stated during the hearing that she has known the Veteran since 1995, that he experienced symptoms of asthma at that time, and that his treatment for asthma has been intermittent and ongoing.  The Board finds that M.W.'s statements support the contention that the Veteran was able to treat the symptoms of his asthma for a significant period of time-over ten years-before his over-the-counter inhaler became unavailable in 2006.

Overall, the Board finds that the Veteran is competent to report on the onset of his symptoms and both the Veteran and M.W. are competent to report as to how the Veteran has treated his symptoms over a period of years.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Board finds that the Veteran's report concerning onset and treatment are credible, as non-VA treatment records indicate that he was treated for respiratory problems before he sought VA treatment in 2006 and March 2006 VA treatment records indicate that the Veteran was using an over-the-counter Primatene mist inhaler to treat his asthma at that time.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

For the foregoing reasons, the Board finds that the evidence stands in equipoise concerning whether the Veteran's asthma had onset during service and, resolving any doubt in the Veteran's favor, finds that service connection is warranted.  Consequently, the benefit sought on appeal is granted. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for asthma is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


